-By separate notices of appeal, appellants, (1) executor of the last will and testament of Gail Borden, deceased, and (2) a special guardian, appeal from so much of a decree of the Surrogate’s Court of Westchester County settling the intermediate account of the executor as allows the claim of Walter Brodhead, testator of the respondent Joanna Ditmas Brodhead, declares said respondent’s testator to have been an employee of the appellant’s testator, Gail Borden, prior to the latter’s death and overrules the first objection of the said respondent’s testator to the account and dismisses the same without prejudice to renewal upon the executor’s final accounting. Decree, insofar as appealed from unanimously affirmed, with costs to respondent Brodhead, as executrix, payable out of the estate. No opinion. Present — Close, F. J., Hagarty, Johnston, Adel and Lewis, JJ. [See ante, pp. 823, 830, 878, 905.]